Exhibit 10.9

PROMISSORY NOTE

 

$29,400,000.00    August 30, 2013

FOR VALUE RECEIVED, the undersigned CHP CALVERT MOB OWNER, LLC, a Delaware
limited liability company, CHP MEDICAL ARTS MOB OWNER, LLC, a Delaware limited
liability company, CHP DUNKIRK MOB OWNER, LLC, a Delaware limited liability
company, and CHP SOLOMONS ISLAND MOB OWNER, LLC, a Delaware limited liability
company (the “Borrowers”), hereby jointly and severally promise to pay to the
order of REGIONS BANK, an Alabama banking corporation (the “Bank”), the
aggregate principal amount of the Advances of the Loan owing to Bank by
Borrowers pursuant to that certain Credit Agreement of even date herewith among
Borrowers and Bank (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein as therein defined),
together with interest on the unpaid principal amount of each Advance from the
date of such Advance until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

This Promissory Note is the Note referred to in, and is entitled to the benefits
of, the Credit Agreement, to which reference is made for a statement of the
rights and obligations of Borrowers and Bank in relation thereto; but neither
this reference to the Credit Agreement nor any provision thereof shall affect or
impair the absolute and unconditional obligation of Borrowers to pay the
principal sum of and interest on this Promissory Note when due. The Credit
Agreement (i) provides for the making of Advances of the Loan by Bank in an
aggregate amount up to the U.S. dollar amount first above mentioned, the
indebtedness resulting from the Advances being evidenced by this Promissory
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of Borrowers under this Promissory Note are
secured by the Collateral as provided in the Loan Documents.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers have caused this Promissory Note to be executed as
of the date first above written.

 

CHP CALVERT MOB OWNER, LLC, a Delaware limited liability company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

CHP MEDICAL ARTS MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

CHP DUNKIRK MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

CHP SOLOMONS ISLAND MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

This Note was executed inside the State of Florida. Accordingly, documentary
stamp tax in the amount of $2,450.00 has been, or will be, paid directly to the
Florida Department of Revenue upon the execution and delivery of this Note.

 

2